DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 2/16/2021. Currently, claims 1-22 are pending in the application. Claims 2, 3, 10 and 14-20 are withdrawn and not examined at this point. New claim 22 was added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1, 4-9 and 11-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s arguments that Siegler et al. does not teach the at least one electric stimulation device operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa, as required by claim 1, have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Castel et al. (US 2009/0319003).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when the electric stimulation device is displaceably mounted to the orthosis or splints of the orthosis, the electric stimulation device can be fixed to the limb after application of the orthosis without the electric stimulation device slipping on the skin during sitting or other movement that results in relative displacement of the orthosis/splint relative to the limb) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that Siegler et al. does not teach the at least one electric stimulation device being mounted displaceably relative to the orthosis, or mounted displaceably relative to the first or second splint, as required by claim 21, have 

Election/Restrictions
Newly submitted claim 22 is directed to a non-elected invention for the following reasons: claim 22 recites “an electrode holder,” which is a feature of non-elected Species VI (Figures 6-7B). Please see [0056] of the publication of the present application and Applicant’s Figure 7B, which teach electrode holder 48.
Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the of the joint part to provide relief for a lateral side of the joint part, or vice versa.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification (see [0012] of the publication of the present application) teaches “medial arthrosis may be addressed by a stimulation of the lateral musculature” and “lateral arthrosis may be treated, corrected or balanced by a stimulation of the medial musculature,” Applicant’s specification does not teach that the medial or lateral musculature that is stimulated is positioned at the level of the joint part, as claimed. Claims 4-9 and 11-13 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001) and further in view of Castel et al. (US 2009/0319003).
In regards to claim 1, Siegler et al. teaches in Figure 1 a first splint (upper portion 11); a second splint (lower portion 13) configured to contact a second body part when the orthosis (FES device 10) is donned on a wearer (column 4, lines 6-7 teaches lower portion 13 “fits over the patient’s heel and midfoot”); a joint (hinge 17) connecting (as shown in Figure 1; additionally, column 5, lines 2-3 teaches “hinge 17 connects lower portion 13 to upper portion 11”) the first splint (upper portion 11) to the second splint (lower portion 13), the joint (hinge 17) being configured to align with a joint part (ankle joint) that connects the first and second body parts to each other (column 5, lines 1-2 teaches “a hinge 17 at the level of the ankle joint”); at least one electric stimulation device (electrodes 15; column 4, lines 59-60 teaches that the electrodes 15 provide stimulation; the abstract teaches that the stimulation is “electrical stimulation”) fastened (as shown in Figure 1; column 4, lines 61-62 teaches “electrodes 15 are located or embedded in fixed locations in the upper portion 11) to the orthosis (FES device 10).
Siegler et al. does not teach the first splint having a first fastening device configured to fix the first splint to a first body part; and the at least one electric stimulation device operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa.
However, Martin teaches in Figure 1 and [0025] an analogous device with the first splint (shin guard 18) having a first fastening device (proximal strap 58) configured 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first splint of Siegler et al. to include a first fastening device configured to fix the first splint to a first body part as taught by Martin because this element is known enable the first splint to be independently secured to the wearer, as Martin teaches in [0025].
Siegler et al. and Martin do not teach the at least one electric stimulation device operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa.
However, Castel et al. teaches in Figure 3L and [0262-0265] an analogous device with the at least one electric stimulation device (electrodes 18a, 18b, 20a, 20b) operable to (collectively operable to) stimulate at least one muscle  ([0265] teaches that electrodes 20a, 20b function to stimulate the soleus muscle) of the first body part (lower leg) or the second body part on a medial side of the joint part (ankle joint) to provide relief for a lateral side of the joint part (ankle joint), or vice versa (as shown in the attached Hospital for Special Surgery (HHS) diagram, the soleus muscle extends along a lateral side of the ankle joint; therefore, [0265] teaches electrodes 20a, 20b stimulating the soleus muscle on a lateral side of the ankle joint; [0051] teaches that relief of) joint compression of the entire ankle joint (including a medial side of the ankle joint)).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one electric stimulation device of Siegler et al. as modified by Martin to further be operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa, as taught by Castel et al. because this element is known to treat compression of the joint part, as Castel et al. teaches in [0051].
In regards to claim 4, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in Figure 1 and column 4, lines 61-62 that the at least one electric stimulation device (electrodes 15) is fixed (as shown in Figure 1; column 4, lines 61-62 teaches “electrodes 15 are located or embedded in fixed locations in the upper portion 11) to one of the first (upper portion 11) and second splints or to the first fastening device.
In regards to claim 6, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in Figure 1, column 4, lines 59-60 and the abstract that the at least one electric stimulation device (electrodes 15) includes at least one electrode arrangement (column 4, lines 59-60 teaches that the “electrodes” 15 provide stimulation; the abstract teaches that the stimulation is “electrical stimulation;” arrangement of electrodes 15 is shown in Figure 1).
In regards to claim 7, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in column 5, lines 1-5 that the first (upper portion 11) 
In regards to claim 8, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in Figure 1 that the second splint (lower portion 13) is configured as a foot part that is configured to contact a bottom surface of the wearer's foot (column 4, lines 6-7 teaches lower portion 13 “fits over the patient’s heel and midfoot;” lower portion 13 shown in Figure 1 is capable of being positioned on the bottom surface of a wearer’s foot) and the first splint (upper portion 11) is configured as a lower leg splint (column 4, lines 64-67 teach that the electrodes 15 (which are positioned on the upper portion 11) are “designed to fit over the anterior tibialis muscle (which is part of the wearer’s lower leg); thus, the upper portion 11 is designed to fit over the wearer’s lower leg).
In regards to claim 9, Siegler et al., Martin and Castel et al. teach the apparatus of claims 1 and 8. Siegler et al. teaches in column 5, lines 1-2 that the joint part  (ankle joint) is a natural ankle joint, and the joint (hinge 17) is configured to be arranged level in height with the natural ankle joint (column 5, lines 1-2 teaches hinge 17 being positioned “at the level of the ankle joint”).
In regards to claim 11, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in figure 1 that the first (upper portion 11) and second (lower portion 13) splints are configured to guide at least one of the first and second body parts in a medial-lateral direction (the upper portion 11 and lower portion 13 each include portions of material that are positioned to engage medial and lateral sides of the respective first and second body parts; the material of the upper 
In regards to claim 12, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in columns 3-4, lines 67-5 that the first (upper portion 11) and second (lower portion 13) splints are adjustable in a reversible manner (upper and lower portions 11, 13 are taught to be made of a thermoplastic material, which is a material that is capable of being reversibly shaped and molded to provide adjustment of the shape of upper and lower portions 11, 13).
In regards to claim 13, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al. teaches in Figure 1 and column 4, lines 46-55 that the at least one electric stimulation device (electrodes 15) includes markings or fastening elements (depressions 25, or “indications of where electrodes 15 should be attached”), which are positioned on the first (upper portion 11) (depressions 25 are shown in Figure 1 and explicitly taught in column 4, lines 46-55 to be positioned on upper portion 11) or second splint or on the first fastening device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001), in view of Castel et al. (US 2009/0319003) and further in view of Feinstein (US 2013/0085317).
In regards to claim 5, Siegler et al., Martin and Castel et al. teach the apparatus of claim 1. Siegler et al., Martin and Castel et al. do not teach that the at least one 
However, Feinstein teaches in [0046] and [0057] an analogous device wherein the at least one electric stimulation device (electrodes 16) is repositionable (via a VELCRO® fastening layer, as taught in [0057]; electrodes 16 are taught in [0046] to be “removably attached” such that “electrodes 16 can be positioned anywhere and in any configuration”) on the first or second splint (support member 12) or the first fastening device.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one electric stimulation device of Siegler et al. as modified by Martin and Castel et al. such that the at least one electric stimulation device is repositionable on the first or second splint or the first fastening device as taught by Feinstein because this element is known to enable the at least one electric stimulation device to be movable anywhere and in any configuration on the first or second splint as needed to modify a particular treatment, as Feinstein teaches in [0046].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001) and further in view of Feinstein (US 2013/0085317).
In regards to claim 21, Siegler et al. teaches in Figure 1 a first splint (upper portion 11); a second splint (lower portion 13) configured to contact a second body part when the orthosis (FES device 10) is donned on a wearer (column 4, lines 6-7 teaches fixed locations in the upper portion 11) to the orthosis (FES device 10) and operable to stimulate at least one muscle of the first body part or the second body part (column 4, lines 44-46 teaches “electrodes 15 may be suitably positioned on upper portion 11 of FES device 10 over the peroneal muscles [to thus, provide electrical stimulation thereto]”). 
Siegler et al. does not teach the first splint having a first fastening device configured to fix the first splint to a first body part; and the at least one electric stimulation device being mounted displaceably relative to the orthosis, or mounted displaceably relative to the first or second splint.
However, Martin teaches in Figure 1 and [0025] an analogous device with the first splint (shin guard 18) having a first fastening device (proximal strap 58) configured to fix (“secure;” see [0025]) the first splint (shin guard 18) to a first body part (“the patient’s calf;” see [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first splint of Siegler et al. to include a first fastening device configured to fix the first splint to a first body part as taught by Martin 
	Siegler et al. and Martin do not teach the at least one electric stimulation device being mounted displaceably relative to the orthosis, or mounted displaceably relative to the first or second splint.
However, Feinstein teaches in [0046] and [0057] an analogous device with the at least one electric stimulation device (electrodes 16) being mounted displaceably (via a VELCRO® fastening layer, as taught in [0057]; electrodes 16 are taught in [0046] to be “removably attached” such that “electrodes 16 can be positioned anywhere and in any configuration”) relative to the orthosis (orthotic device 10), or mounted displaceably (via a VELCRO® fastening layer, as taught in [0057]; electrodes 16 are taught in [0046] to be “removably attached” such that “electrodes 16 can be positioned anywhere and in any configuration”) relative to the first or second splint (support member 12).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one electric stimulation device of Siegler et al. as modified by Martin to provide the at least one electric stimulation device being mounted displaceably relative to the orthosis, or mounted displaceably relative to the first or second splint as taught by Feinstein because this element is known to enable the at least one electric stimulation device to be movable anywhere and in any configuration on the orthosis or on the first or second splint as needed to modify a particular treatment, as Feinstein teaches in [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/17/2021